     Case 2:20-cv-00425-JCM-DJA Document 60 Filed 07/02/20 Page 1 of 3



     R. DUANE FRIZELL, ESQ.
 1   Nevada Bar No. 9807
     FRIZELL LAW FIRM
 2   400 N. Stephanie St., Suite 265
     Henderson, Nevada 89014
 3   Office (702) 657-6000
 4   Fax (702) 657-0065
     DFrizell@FrizellLaw.com
 5   Attorney for Defendants

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7
     ALLSTATE INSURANCE COMPANY;                      §
 8   ALLSTATE PROPERTY & CASUALTY                     §
     INSURANCE COMPANY; ALLSTATE                      §     CASE NO. 2:20-cv-00425-JCM-DJA
 9   INDEMNITY COMPANY; and ALLSTATE                  §
     FIRE & CASUALTY INSURANCE                        §
10   COMPANY,                                         §
                                                      §
11              Plaintiffs,                           §
     vs.                                              §
12                                                    §
13   OBTEEN N. NASSIRI, an individual; and            §
     MED ED LABS, a Nevada nonprofit                  §
14   corporation,                                     §
                                                      §
15             Defendants.                            §

16
                          STIPULATION AND ORDER
17   FOR EXTENSION OF DEADLINE TO FILE REPLY TO PLAINTIFFS’ RESPONSE TO
18   DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE FOR SUMMARY
          JUDGMENT DUE TO EXPIRATION OF PRIOR JUDGMENTS [ECF 57]
19                            (FIRST REQUEST)
20          By and through their respective counsel of record, Defendants OBTEEN N. NASSIRI
21
     and MED ED LABS and Plaintiffs ALLSTATE INSURANCE COMPANY, ALLSTATE
22
     PROPERTY       &    CASUALTY      INSURANCE       COMPANY,       ALLSTATE       INDEMNITY
23
24   COMPANY, and ALLSTATE FIRE & CASUALTY INSURANCE COMPANY hereby tender

25   to the Court this Stipulation And Order For Extension Of Deadline To File Reply to Plaintiffs’
26   Response to Defendants’ Motion To Dismiss Or, In The Alternative, For Summary Judgment
27
28



                                              Page 1 of 3
     Case 2:20-cv-00425-JCM-DJA Document 60
                                         58 Filed 07/02/20
                                                  06/26/20 Page 2 of 3



     Due To Expiration Of Prior Judgments (First Request). This Stipulation and Order pertain to
 1
 2   Defendants’ forthcoming reply to the following:

 3          Plaintiffs’ Response Defendants’ Motion to Dismiss or, in the Alternative for
            Summary Judgment Due to Expiration of Prior Judgments [ECF 57]
 4
            (filed June 15, 2020) (the “Response”).
 5
     In this connection, Plaintiffs and Defendants (each a “Party” and collectively the “Parties”)
 6
 7   hereby stipulate and agree as follows:

 8          1.      Together with its exhibits, Plaintiffs’ Response comprises around 200 pages.
 9          Defense counsel’s professional schedule has been quite hectic. He is a solo practitioner.
10
            The limitations and impediments to work in light of continuing COVID restrictions have
11
            made it so that he and his staff have not been as efficient as usual.
12
13          2.      Since Plaintiffs filed their Response on June 15, 2020, Defendants’ counsel has

14          worked on and filed, among other things, an appellate brief in the Ninth Circuit Court of
15          Appeals, which was unusually involved and time-consuming. He has also worked on
16
            other motions, oppositions, papers, and pleadings in other cases with pre-existing due
17
            dates and deadlines; he has worked on various discovery matters; he has worked on
18
19          issues relating to the sales of commercial properties; and he has appeared for various

20          meetings and hearings. For these reasons, he has not had time to work on an a reply to
21
            Plaintiffs’ Response.
22
     ///
23
24   ///    [THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

25
26
27
28



                                                 Page 2 of 3
     Case 2:20-cv-00425-JCM-DJA Document 60 Filed 07/02/20 Page 3 of 3



            3.       For these reasons, Plaintiffs’ counsel has graciously agreed to an extension for
 1
 2          Defendants to file a reply. Defendants’ deadline to file reply is currently 6/29/2020.

 3          There is no hearing date set at this time. The Parties hereby agree and stipulate to a 14-
 4
            day extension of the deadline to 7/13/2020.
 5
            IT IS SO STIPULATED.
 6
 7   Dated: June 26, 2020                                June 26, 2020

 8        FRIZELL LAW FIRM                                     FORAN GLENNON
          400 N. Stephanie St., Suite 265                      2200 Paseo Verde Parkway, Suite 280
 9        Henderson, Nevada 89014                              Henderson, Nevada 89052
10
11   By: _/s./R. Duane Frizell                           By: /s./ Dylan P. Todd
         R. DUANE FRIZELL, ESQ.                              DYLAN P. TODD, ESQ.
12
         Nevada Bar No. 9807                                 Nevada Bar No. 10456
13       Attorney for Defendants                             LEE H. GORLIN, ESQ.
                                                             Nevada Bar No. 13879
14                                                           Attorneys for Plaintiffs
15
16                                                 ORDER
17
            Having reviewed the foregoing Stipulation of the Parties, and finding good, just, and
18
     sufficient cause therefor, it is hereby entered as an Order of the Court.
19
            IT IS SO ORDERED.
20
            July 2, 2020
      DATED:_________________________              _____________________________________
21
                                                   UNITED STATES DISTRICT JUDGE
22                                                 CASE NO. 2:20-cv-00425-JCM-DJA

23   Submitted by:
24
          FRIZELL LAW FIRM
25        400 N. Stephanie St., Suite 265
          Henderson, Nevada 89014
26
27
     By: _/s./R. Duane Frizell
28       R. DUANE FRIZELL, ESQ.
         Attorney for Defendants


                                                 Page 3 of 3
